Exhibit 10.1
 
[svblogo.jpg]

(Working Capital Line of Credit)
 
FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
 
This FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of March 31, 2008, by and among (a) SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 8020 Towers
Crescent Drive, Suite 475, Vienna, Virginia 22182 (FAX 703-356-7643) (“Bank”)
and (b) (i) GLOBALOPTIONS, INC., a Delaware corporation with offices at 1501 M
Street, N.W., Washington, D.C. 20005 (FAX 202-585-0792) (“Global”), and (ii) THE
BODE TECHNOLOGY GROUP, INC., a Delaware corporation with offices at 1501 M 
Street, N.W., Washington, D.C. 20005 (FAX 202-585-0792) (“Bode”) (Global and
Bode are jointly and severally, individually and collectively, referred to
herein as the “Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  This Agreement amends and restates in
its entirety a certain Third Amended and Restated Loan and Security Agreement
dated as of October 12, 2006, entered into by and among Bank and Borrower, as
amended from time to time (the “Prior Agreement”).  The parties agree as
follows:
 
1           ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.  Capitalized terms in this Agreement shall have the
meanings set forth in Section 13.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meanings provided by the Code, to the
extent such terms are defined therein.
 
2           LOAN AND TERMS OF PAYMENT
 
2.1           Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the unpaid principal amount of all Advances hereunder with all interest,
fees and finance charges due thereon as and when due in accordance with this
Agreement.
 
2.1.1           Financing of Accounts.
 
(a)           Availability.  Subject to the terms of this Agreement, Borrower
may request that Bank finance specific Eligible Accounts.  Bank may, in its good
faith business discretion in each instance, finance such Eligible Accounts by
extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the face amount of the Eligible Account (the
“Advance”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for a particular Eligible Account on a case by case basis.  When
Bank makes an Advance, the Eligible Account becomes a “Financed Receivable.”
 
(b)           Maximum Advances.  The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.
 
 

--------------------------------------------------------------------------------


 
(c)           Borrowing Procedure.  Borrower will deliver an Invoice Transmittal
for each Eligible Account it offers.  Bank may rely on information set forth in
or provided with the Invoice Transmittal.
 
(d)           Credit Quality; Confirmations.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such Account Debtor’s credit before
agreeing to finance such Account.  Bank may also verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts (including confirmations of Borrower’s representations in Section
5.3) by means of mail, telephone or otherwise, either in the name of Borrower or
Bank from time to time in its sole discretion.
 
(e)           Accounts Notification/Collection.  Bank may notify any Person
owing Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account.
 
(f)           Early Termination.  This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Bank; or (ii) by Bank at any time
after the occurrence of an Event of Default, with notice, and after the cure
period (if any) if such Event of Default is not cured, effective
immediately.  If this Agreement is terminated (A) by Bank in accordance with
clause (ii) in the foregoing sentence, or (B) by Borrower for any reason,
Borrower shall pay to Bank a termination fee in an amount equal to One Hundred
Thousand Dollars ($100,000.00) (the “Early Termination Fee”).  The Early
Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.  Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank agrees to refinance and
redocument this Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date.
 
(g)           Maturity.  This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.
 
(h)           Suspension of Advances.  Borrower’s ability to request that Bank
finance Eligible Accounts hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the execution of this Agreement.
 
2.2           Collections, Finance Charges, Remittances and Fees.  The
Obligations shall be subject to the following fees and Finance Charges.  Unpaid
fees and Finance Charges may, in Bank’s discretion, accrue interest and fees as
described in Section 9.2 hereof.
 
2.2.1           Collections.  Collections will be credited to the Financed
Receivable Balance for such Financed Receivable, but if there is an Event of
Default, Bank may apply Collections to the Obligations in any order it
chooses.  If Bank receives a payment for both a Financed Receivable and a
non-Financed Receivable, the funds will first be applied to the Financed
Receivable and, if there is no Event of Default then existing, the excess will
be remitted to Borrower, subject to Section 2.2.7.
 
2.2.2           Facility Fee.  A fully earned, non-refundable facility fee of
One Hundred Thousand Dollars ($100,000.00) is due upon execution of this
Agreement (the “Facility Fee”).
 
2.2.3           Finance Charges.  In computing Finance Charges on the
Obligations under this Agreement, all Collections received by Bank shall be
deemed applied by Bank on account of the Obligations three (3) Business Days
after receipt of the Collections.  Borrower will pay a finance charge (the
“Finance Charge”) on each Financed Receivable which is equal to the Applicable
Rate divided by 360 multiplied by the number of days each such Financed
Receivable is outstanding multiplied by the outstanding Financed Receivable
Balance.  The Finance Charge is payable when the Advance made based on such
Financed Receivable is payable in accordance with Section 2.3 hereof. After an
Event of Default, the Applicable Rate will increase an additional five percent
(5.0%) per annum effective immediately upon the occurrence of such Event of
Default.
 
 

--------------------------------------------------------------------------------


 
2.2.4           Collateral Handling Fee.  Borrower will pay to Bank a collateral
handling fee equal to 0.20% per month of the Financed Receivable Balance for
each Financed Receivable outstanding based upon a 360 day year (the “Collateral
Handling Fee”), provided, however, for any Subject Month (as of the first
calendar day of such month) to the extent that Borrower maintained Liquidity of
greater than Twelve Million Five Hundred Thousand Dollars ($12,500,000.00) at
all times during the applicable Testing Month, the Collateral Handling Fee shall
be waived for such month.  This fee is charged on a daily basis which is equal
to the Collateral Handling Fee divided by 30, multiplied by the number of days
each such Financed Receivable is outstanding, multiplied by the outstanding
Financed Receivable Balance.  The Collateral Handling Fee is payable when the
Advance made based on such Financed Receivable is payable in accordance with
Section 2.3 hereof.  In computing Collateral Handling Fees under this Agreement,
all Collections received by Bank shall be deemed applied by Bank on account of
Obligations three (3) Business Days after receipt of the Collections.  After an
Event of Default, the Collateral Handling Fee will increase an additional 0.50%
effective immediately upon such Event of Default; provided, however, as of the
first day of the month following the month in which the applicable Event of
Default is cured (so long as at such time there is no other Event of Default),
the Collateral Handling Fee shall be reduced to the applicable rate as set forth
in the first sentence of this Section 2.2.4.
 
2.2.5           Accounting.  After each Reconciliation Period, Bank will provide
an accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fee, Unused Line Facility Fee, and the Facility
Fee.  If Borrower does not object to the accounting in writing within thirty
(30) days it shall be considered accurate.  All Finance Charges and other
interest and fees are calculated on the basis of a 360 day year and actual days
elapsed.
 
2.2.6           Deductions.  Bank may deduct fees, Finance Charges, Advances
which become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Advances made or Collections received by Bank.
 
2.2.7           Lockbox; Account Collection Services.
 
(a)           As and when directed by Bank from time to time, at Bank’s option
and at the sole and exclusive discretion of Bank (regardless of whether an Event
of Default has occurred), Borrower shall direct each Account Debtor (and each
depository institution where proceeds of Accounts are on deposit) to remit
payments with respect to the Accounts to a lockbox account established with Bank
or to wire transfer payments to a cash collateral account that Bank controls
(collectively, the “Lockbox”).  It will be considered an immediate Event of
Default if the Lockbox is not set-up and operational on the Closing Date.
 
(b)           Until such Lockbox is established, the proceeds of the Accounts
shall be paid by the Account Debtors to an address consented to by Bank.  Upon
receipt by Borrower of such proceeds, Borrower shall immediately transfer and
deliver same to Bank, along with a detailed cash receipts journal.  Provided no
Event of Default exists or an event that with notice or lapse of time will be an
Event of Default, within three (3) days of receipt of such amounts by Bank, Bank
will turn over to Borrower the proceeds of the Accounts other than Collections
with respect to Financed Receivables and the amount of Collections in excess of
the amounts for which Bank has made an Advance to Borrower, less any amounts due
to Bank, such as the Finance Charge, the Facility Fee, payments due to Bank,
other fees and expenses, or otherwise; provided, however, Bank may hold such
excess amount with respect to Financed Receivables as a reserve until the end of
the applicable Reconciliation Period if Bank, in its discretion, determines that
other Financed Receivable(s) may no longer qualify as an Eligible Account at any
time prior to the end of the subject Reconciliation Period.  This Section does
not impose any affirmative duty on Bank to perform any act other than as
specifically set forth herein.  All Accounts and the proceeds thereof are
Collateral and if an Event of Default occurs, Bank may apply the proceeds of
such Accounts to the Obligations.
 
 

--------------------------------------------------------------------------------


 
2.2.8           Unused Line Facility Fee.  As compensation for Bank’s
maintenance of sufficient funds available for such purpose, Bank shall have
earned a fee (the “Unused Line Facility Fee”), which fee shall be paid
quarterly, in arrears, on a calendar year basis, in an amount equal to
three-eighths of one percent (0.375%) per annum of the average unused portion of
the Availability, as determined by Bank.  Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Line Facility Fee previously earned by
Bank pursuant to this Section 2.2.8 notwithstanding any termination of the
within Agreement, or suspension or termination of Bank’s obligation to make
loans and advances hereunder.
 
2.3           Repayment of Obligations; Adjustments.
 
2.3.1           Repayment.  Borrower will repay each Advance on the earliest of:
(a) the date on which payment is received of the Financed Receivable with
respect to which the Advance was made, (b) the date on which the Financed
Receivable is no longer an Eligible Account, (c) the date on which any
Adjustment is asserted to the Financed Receivable (but only to the extent of the
Adjustment if the Financed Receivable remains otherwise an Eligible Account),
(d) the date on which there is a breach of any warranty or representation set
forth in Section 5.3, or (e) the Maturity Date (including any early
termination). Each payment will also include all accrued Finance Charges and
Collateral Handling Fees with respect to such Advance and all other amounts then
due and payable hereunder.
 
2.3.2           Repayment on Event of Default.  When there is an Event of
Default, Borrower will, if Bank demands (or, upon the occurrence of an Event of
Default under Section 8.5, immediately without notice or demand from Bank) repay
all of the Advances.  The demand may, at Bank’s option, include the Advance for
each Financed Receivable then outstanding and all accrued Finance Charges, the
Early Termination Fee, the Unused Line Facility Fee, Collateral Handling Fee,
attorneys’ and professional fees, court costs and expenses, and any other
Obligations.
 
2.3.3           Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts for payments or any amounts Borrower owes Bank hereunder.  Bank shall
promptly notify Borrower when it debits Borrower’s accounts.  These debits shall
not constitute a set-off.
 
2.3.4           Adjustments.  If at any time during the term of this Agreement
any Account Debtor asserts an Adjustment or if Borrower issues a credit
memorandum or if any of the representations, warranties or covenants set forth
in Section 5.3 are no longer true in all material respects, Borrower will
promptly advise Bank.
 
2.4           Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to: (a)
following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses; and (iii)
prepare, file and sign Borrower’s name on any notice, claim, assignment, demand,
draft, or notice of or satisfaction of lien or mechanics’ lien or similar
document; and (b) regardless of whether there has been an Event of Default,  (i)
notify all Account Debtors to pay Bank directly; (ii) receive, open, and dispose
of mail addressed to Borrower; (iii) endorse Borrower’s name on checks or other
instruments (to the extent necessary to pay amounts owed pursuant to this
Agreement); and (iv) execute on Borrower’s behalf any instruments, documents,
financing statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or expedient, as determined
solely and exclusively by Bank, to protect or  preserve, Bank’s rights and
remedies under this Agreement, as directed by Bank.
 
 

--------------------------------------------------------------------------------


 
3           CONDITIONS OF LOANS
 
3.1           Conditions Precedent to Initial Advance.  Bank’s agreement to make
the initial Advance is subject to the condition precedent that each Borrower
shall consent to or shall have delivered, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:
 
(a)           a certificate of the Secretary of Borrower with respect to
articles, bylaws, incumbency and resolutions authorizing the execution and
delivery of this Agreement;
 
(b)           the IP Security Agreement;
 
(c)           Perfection Certificate by Borrower;
 
(d)           a legal opinion of Borrower’s and Guarantor’s counsel
(authority/enforceability), in form and substance acceptable to Bank;
 
(e)           a certificate of the Secretary of Guarantor with respect to
articles, bylaws, incumbency and resolutions authorizing the execution and
delivery of the Unconditional Guaranty and the Security Agreement;
 
(f)           unconditional guaranty by the Guarantor;
 
(g)           security agreement by the Guarantor;
 
(h)           Account Control Agreement/ Investment Account Control Agreement;
 
(i)           evidence satisfactory to Bank that the insurance policies required
by Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;
 
(j)           payment of the fees and Bank Expenses then due and payable;
 
(k)           Certificates of Foreign Qualification (as applicable) for Borrower
and Guarantor;
 
(l)           Certificate of Good Standing/Legal Existence for Borrower and
Guarantor; and
 
(m)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
 
3.2           Conditions Precedent to all Advances.  Bank’s agreement to make
each Advance, including the initial Advance, is subject to the following:
 
(a)           receipt of the Invoice Transmittal;
 
(b)           Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(d); and
 
(c)           each of the representations and warranties in Section 5 shall be
true on the date of the Invoice Transmittal and on the effective date of each
Advance and no Event of Default shall have occurred and be continuing, or result
from the Advance.  Each Advance is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 remain true.
 
 

--------------------------------------------------------------------------------


 
4           CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest.  Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges and assigns to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Borrower warrants and represents that the security
interest granted herein shall be a first priority security interest in the
Collateral.
 
If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations.  If
Borrower shall at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the brief details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.
 
4.2           Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions in order to perfect or protect Bank’s interest or
rights hereunder, which financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion, and may include
a notice that any disposition of the Collateral, by Borrower or any other
Person, shall be deemed to violate the rights of Bank under the Code.
 
5           REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1           Due Organization and Authorization.  Borrower and each of its
Subsidiaries are duly existing and in good standing as Registered Organizations
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their respective business or ownership of property requires that they be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business.  In connection with this
Agreement, Borrower and Guarantor have each delivered to Bank a completed
certificate signed by Borrower and/or Guarantor (the “Perfection
Certificate”).  Borrower represents and warrants to Bank that: (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) except as set forth
on the Perfection Certificate, Borrower (and each of its predecessors) has not,
in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction (except that Bode has changed its jurisdiction of organization from
the State of Virginia to the State of Delaware within the past five (5) years);
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete (it being
understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Closing Date to the extent
permitted by one or more specific provisions in this Agreement).  If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
 
 

--------------------------------------------------------------------------------


 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or approval from any Governmental Authority (except such
approvals which have already been obtained and are in full force and effect), or
(v) constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could have a material
adverse effect on Borrower’s business.
 
5.2           Collateral.  Borrower has good title, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted
Liens.   Borrower has no deposit accounts other than the deposit accounts with
Bank, the deposit accounts, if any, described in the Perfection Certificate
delivered to Bank in connection herewith, or of which Borrower has given Bank
notice and taken such actions as are necessary to give Bank a perfected security
interest therein.  The Accounts are bona fide, existing obligations of the
Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Bank notice
pursuant to Section 7.2.  In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.  Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any license or other agreement with
respect to which Borrower is licensee that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property.  Borrower shall provide written
notice to Bank within ten (10) days of entering or becoming bound by any such
license or agreement which is reasonably likely to have a material impact on
Borrower’s business or financial condition (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such steps
as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for all such licenses or contract rights to be
deemed “Collateral” and for Bank to have a  security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future.
 
Without prior consent from Bank, Borrower shall not enter into, or become bound
by, any such license or agreement which is reasonably likely to have a material
impact on Borrower’s business or financial condition.  Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for all such licenses or contract rights to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future.
 
 

--------------------------------------------------------------------------------


 
5.3           Financed Receivables.  Borrower represents and warrants for each
Financed Receivable:
 
(a)           Each Financed Receivable is an Eligible Account;
 
(b)           Borrower is the owner with legal right to sell, transfer, assign
and encumber such Financed Receivable;
 
(c)           The correct amount is on the Invoice Transmittal and is not
disputed;
 
(d)           Payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Invoice Transmittal date;
 
(e)           Each Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;
 
(f)           There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;
 
(g)           Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
 
(h)           Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
 
(i)           Bank has the right to endorse and/ or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and
 
(j)           No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.
 
5.4           Litigation.  There are no actions or proceedings pending or, to
the knowledge of Borrower’s Responsible Officers or legal counsel, threatened by
or against Borrower or any Subsidiary in which an adverse decision could
reasonably be expected to cause a Material Adverse Change, other than what has
been disclosed in the Perfection Certificate.
 
5.5           No Material Deterioration in Financial Statements.  All
consolidated financial statements for Borrower and any Subsidiary delivered to
Bank fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.
 
5.6           Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
 

--------------------------------------------------------------------------------


 
5.7           Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act.  Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations X, T and U of the Federal Reserve
Board of Governors).  Borrower has complied in all material respects with the
Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary have timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.  Borrower and
each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted.
 
No certificate, authorization, permit, consent, approval, order, license,
exemption from, or filing or registration or qualification with, any
Governmental Authority or any Requirement of Law is or will be required to
authorize, or is otherwise required in connection with Borrower’s performance of
its obligations under the Loan Documents and the creation of the Liens described
in and granted by Borrower pursuant to the Loan Documents.
 
5.8           Subsidiaries.  Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
 
5.9           Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representations, warranties, or other statements were made,
taken together with all such written certificates and written statements given
to Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
6           AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1           Government Compliance.  Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations.  Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change.
 
 

--------------------------------------------------------------------------------


 
6.2           Financial Statements, Reports, Certificates.
 
(a)           Deliver to Bank:  (i) as soon as available, but no later than
thirty (30) days after the last day of each month (or, if no Advances are
outstanding as of the last day of such month through and including the date that
is thirty (30) days after the last day of such month, within forty-five (45)
days after the last day of such month), a company prepared consolidated balance
sheet and income statement covering Borrower and each of its Subsidiary’s
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank, provided, however, that if no Advances are outstanding at
the end of the subject month through and including the date which is thirty (30)
days following such month, Borrower may deliver such financial statements for
such month no later than forty-five (45) days after the last day of such month;
(ii) as soon as available, but no later than one hundred twenty (120) days after
the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank; (iii) within five (5) days
of filing, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt and all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission; (iv) a prompt report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000.00) or
more; (v) prompt notice of any material change in the composition of the
Intellectual Property Collateral, or the registration of any copyright,
including any subsequent ownership right of Borrower in or to any copyright,
patent or trademark not shown in the IP Agreement or knowledge of an event that
materially adversely affects the value of the Intellectual Property Collateral;
(vi) annually and as updated, board-approved projections no later than thirty
(30) days prior to Borrower’s fiscal year end; and (vii) budgets, sales
projections, operating plans or other financial information reasonably requested
by Bank.
 
(b)           Within thirty (30) days after the last day of each month, deliver
to Bank with the monthly financial statements a Compliance Certificate signed by
a Responsible Officer in the form of Exhibit B, provided, however, that if no
Advances are outstanding at the end of the subject month through and including
the date which is thirty (30) days following such month, Borrower may deliver
such Compliance Certificate for such month no later than forty-five (45) days
after the last day of such month.
 
(c)           Allow Bank to audit Borrower’s Collateral, including, but not
limited to, Borrower’s Accounts at Borrower’s expense, upon reasonable notice to
Borrower; provided, however, prior to the occurrence of an Event of Default,
Borrower shall be obligated to pay for not more than one (1) audit per
year.  After the occurrence of an Event of Default, Bank may audit Borrower’s
Collateral, including, but not limited to, Borrower’s Accounts and accounts
receivable at Borrower’s expense and at Bank’s sole and exclusive discretion and
without notification and authorization from Borrower.
 
(d)           Upon Bank’s request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.
 
(e)           Provide Bank with, as soon as available, but no later than twenty
(20) days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in form acceptable to Bank,
provided, however, that if no Advances are outstanding at the end of the subject
month through and including the date which is twenty (20) days following such
month, Borrower may deliver such aged listing of accounts receivable and
accounts payable by invoice date for such month no later than forty-five (45)
days after the last day of such month.
 
(f)           Provide Bank with, as soon as available, but no later than twenty
(20) days following each Reconciliation Period, a Deferred Revenue report, in
form acceptable to Bank, provided, however, that if no Advances are outstanding
at the end of the subject month through and including the date which is twenty
(20) days following such month, Borrower may deliver such Deferred Revenue
report for such month no later than forty-five (45) days after the last day of
such month.
 
 

--------------------------------------------------------------------------------


 
6.3           Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Closing Date.  Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000.00).
 
6.4           Taxes.  Borrower shall make, and cause each Subsidiary to make,
timely payment of all material federal, state, and local taxes or assessments
(other than taxes and assessments which Borrower is contesting in good faith,
with adequate reserves maintained in accordance with GAAP) and will deliver to
Bank, on demand, appropriate certificates attesting to such payments.
 
6.5           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location, and
as Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as the sole lender
loss payee and waive subrogation against Bank, and all liability policies shall
show, or have endorsements showing, Bank as an additional insured.  All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Bank’s option, be payable to Bank on
account of the Obligations.  Notwithstanding the foregoing, (a) so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy up to Fifty Thousand Dollars
($50,000.00), in the aggregate, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Bank has been granted a first priority security
interest and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Bank, be payable to Bank on account of the Obligations.  If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent.
 
6.6           Accounts.
 
(a)           To permit Bank to monitor Borrower’s financial performance and
condition, Borrower, and all Borrower’s Subsidiaries, shall maintain Borrower’s
and such Subsidiaries’, depository and operating accounts and securities
accounts with Bank and Bank’s affiliates, provided that Borrower may maintain
petty cash accounts with at other financial institutions, which accounts contain
an aggregate amount of not greater than One Hundred Thousand Dollars
($100,000.00) at all times.  Any Guarantor shall maintain all depository,
operating and securities accounts with Bank, or SVB Securities.
 
(b)           Borrower shall obtain Bank’s prior written consent to open any
deposit or securities account opened by Borrower with any institution other than
Bank.  In addition, for each such account that Borrower or Guarantor at any time
opens or maintains, Borrower shall, at Bank’s request and option, pursuant to a
control agreement in form and substance acceptable to Bank, cause the depository
bank or securities intermediary to agree that such account is the collateral of
Bank pursuant to the terms hereunder, which control agreement may not be
terminated without the prior written consent of the Bank.  The provisions of
this Section 6.6(b) shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees.
 
 

--------------------------------------------------------------------------------


 
6.7           Financial Covenants.  Borrower shall maintain at all times, to be
tested as of the last day of each month, unless otherwise noted:
 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:
 
Period
Minimum EBDA

For the three-month period ending on February 29, 2008
($4,000,000.00)
 
January 1, 2008 through March 31, 2008
($4,000,000.00)
 
February 1, 2008 through April 30, 2008
($2,500,000.00)
 
March 1, 2008 through May 31, 2008
($1,400,000.00)
 
April 1, 2008 through June 30, 2008
($500,000.00)
 
May 1, 2008 through July 31, 2008
$1.00
 
June 1, 2008 through August 31, 2008
$100,000.00
 
July 1, 2008 through September 30, 2008
$300,000.00
 
August 1, 2008 through October 31, 2008
$300,000.00
 
September 1, 2008 through November 30, 2008
$500,000.00
 
October 1, 2008 through December 31, 2008, and each three month period ending on
the last day of each month thereafter
$750,000.00
 

 
(b)           Liquidity Ratio.  At all times, to be tested as of any day, until
the occurrence of the EBDA Event, Borrower shall have a Liquidity Ratio of at
least 2.0 to 1.0.
 
 

--------------------------------------------------------------------------------


 
6.8           Protection and Registration of Intellectual Property
Rights.  Borrower shall:  (a) protect, defend and maintain the validity and
enforceability of its intellectual property; (b) promptly advise Bank in writing
of material infringements of its intellectual property; and (c) not allow any
intellectual property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s written consent.  If Borrower decides
to register any copyrights or mask works in the United States Copyright Office,
Borrower shall: (x) provide Bank with at least fifteen (15) days prior written
notice of its intent to register such copyrights or mask works together with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (y) execute an intellectual property
security agreement or such other documents as Bank may reasonably request to
maintain the perfection and priority of Bank’s security interest in the
copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright
Office.  Borrower shall promptly provide to Bank a copy of the application(s)
filed with the United States Copyright Office together with evidence of the
recording of the intellectual property security agreement necessary for Bank to
maintain the perfection and priority of its security interest in such copyrights
or mask works.  Borrower shall provide written notice to Bank of any application
filed by Borrower in the United States Patent and Trademark Office for a patent
or to register a trademark or service mark within thirty (30) days after any
such filing.
 
6.9           Subordination Agreements.  Deliver to Bank, within thirty (30)
calendar days of the Closing Date, the following documents:
 
(a)           SPZ Oakland Corporation.  A fully-executed subordination agreement
from SPZ Oakland Corporation, in form and substance acceptable to Bank in its
sole and absolute discretion; and
 
(b)           Secure Source, Inc.  A fully-executed subordination agreement from
Secure Source, Inc., in form and substance acceptable to Bank in its sole and
absolute discretion.
 
6.10           Further Assurances.  Borrower shall execute any further
instruments and take further action as Bank reasonably requests to perfect or
continue Bank’s security interest in the Collateral or to effect the purposes of
this Agreement.
 
7           NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent.
 
7.1           Dispositions.  Convey, sell, lease, transfer, assign or otherwise
dispose of (collectively a “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; and (c) in connection with Permitted Liens and Permitted Investments.
 
7.2           Changes in Business, Ownership, Management or Business
Locations.  Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower or
reasonably related thereto, or have a material change in its ownership (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies to Bank the venture
capital investors prior to the closing of the investment), or
management.  Borrower shall not, without at least thirty (30) days prior written
notice to Bank: (a) relocate its chief executive office, or add any new offices
or business locations, including warehouses  (unless such new offices or
business locations contain less than Five Thousand Dollars ($5,000.00) in
Borrower’s assets or property), or (b) change its jurisdiction of organization,
or (c) change its organizational structure or type, or (d) change its legal
name, or (e) change any organizational number (if any) assigned by its
jurisdiction of organization.
 
 

--------------------------------------------------------------------------------


 
7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except Permitted Acquisitions.  A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5           Encumbrance.  Create, incur, or allow any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
intellectual property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.  The Collateral may also be
subject to Permitted Liens.
 
7.6           Distributions; Investments.  (a) Directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (b) pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock.
 
7.7           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.8           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.
 
7.9           Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Advance for
that purpose; fail to meet the minimum funding requirements of ERISA or permit a
Reportable Event or Prohibited Transaction, each as defined in ERISA, to occur;
fail to comply with the Federal Fair Labor Standards Act or violate any other
law or regulation, if the violation could reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
 

--------------------------------------------------------------------------------


 
8           EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1           Payment Default.  Borrower fails to pay any of the Obligations
when due;
 
8.2           Covenant Default.  Borrower fails or neglects to perform any
obligation in Section 6 or violates any covenant in Section 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition, covenant or agreement contained in this Agreement, any Loan Documents
and as to any default under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, grace and cure periods provided
under this section shall not apply to financial covenants or any other covenants
that are required to be satisfied, completed or tested by a date certain;
 
8.3           Material Adverse Change.  A Material Adverse Change occurs;
 
8.4           Attachment.  (i) Any portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days; (ii) the service of
process upon Bank or Borrower seeking to attach, by trustee or similar process,
any funds of Borrower on deposit with Bank, or any entity under the control of
Bank (including a subsidiary); (iii) Borrower is enjoined, restrained, or
prevented by court order from conducting any part of its business; (iv) a
judgment or other claim becomes a Lien on a portion of Borrower’s assets; or (v)
a notice of lien, levy, or assessment is filed against any of Borrower’s assets
by any government agency and not paid within ten (10) days after Borrower
receives notice;
 
8.5           Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Advances shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
 
8.6           Other Agreements.  If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of Fifty Thousand Dollars ($50,000.00)
or that could result in a Material Adverse Change;
 
8.7           Judgments.  A judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000.00) (not covered by independent third-party insurance as to which
liability has been accepted by the insurance carrier) shall be rendered against
Borrower and shall remain unsatisfied and unstayed for a period of ten (10) days
(provided that no Advances will be made prior to the satisfaction or stay of
such judgment);
 
 

--------------------------------------------------------------------------------


 
8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any  representation, warranty, or other statement now or later  in this
Agreement, any Loan Document or in writing delivered to Bank or to induce Bank
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made;
 
8.9           Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination
agreement, intercreditor, or other similar agreement with Bank, or any creditor
that has signed subordination agreement with Bank breaches any terms of the
subordination agreement; or
 
8.10           Guaranty.  (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; or (b) any Guarantor does
not perform any obligation or covenant under any guaranty of the Obligations; or
(c) any material misrepresentation or material misstatement exists now or later
in any warranty or representation in any guaranty of the Obligations or in any
certificate delivered to Bank in connection with the guaranty; or (d) any
circumstance described in Section 7, or Sections 8.3, 8.4, 8.5 or 8.7 occurs
with respect to any Guarantor or in the value of such collateral, or (e) the
death, liquidation, winding up, termination of existence, or insolvency of any
Guarantor.
 
9           BANK’S RIGHTS AND REMEDIES
 
9.1           Rights and Remedies.  When an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           demand that Borrower (i) deposit cash with Bank in an amount equal
to the aggregate amount of any letters of credit that are outstanding but
undrawn, as collateral security for the repayment of any future drawings under
such letters of credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any letters of credit;
 
(d)           settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account.  Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
 
(e)           make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 
 

--------------------------------------------------------------------------------


 
(f)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(g)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(h)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral;
 
(i)           exercise all rights and remedies and dispose of the Collateral
according to the Code; and
 
(j)           demand and receive possession of Borrower’s Books.
 
9.2           Bank Expenses; Unpaid Fees.  If Borrower fails to obtain insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or by
any other Loan Document, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral.  Bank will make reasonable effort to provide Borrower with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
 
9.3           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of Collateral in
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.4           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements are cumulative.  Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank’s exercise of one right or remedy is not an election, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay is not a waiver,
election, or acquiescence. No waiver hereunder shall be effective unless signed
by Bank and then is only effective for the specific instance and purpose for
which it was given.
 
9.5           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 

--------------------------------------------------------------------------------


 
10           NOTICES.
 
Notices or demands by either party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service, by certified mail
postage prepaid return receipt requested, or by fax to the addresses listed at
the beginning of this Agreement.  A party may change notice address by written
notice to the other party.
 
11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that if for
any reason Bank cannot avail itself of such courts in the Commonwealth of
Massachusetts, Borrower accepts jurisdiction of the courts and venue in Santa
Clara County, California.  NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.  Borrower expressly submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
 
BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12           GENERAL PROVISIONS
 
12.1           Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Agreement or any rights or Obligations under it without Bank’s prior
written consent which may be granted or withheld in Bank’s discretion.  Bank has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.
 
12.2           Indemnification.  Borrower agrees to  indemnify, defend, and hold
Bank and its officers, directors, employees, agents, attorneys or any other
Person affiliated with or representing Bank harmless against:  (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with the transactions contemplated by the Loan
Documents; and (b) all losses or Bank Expenses incurred, or paid by Bank from,
following, or arising from transactions between Bank and Borrower (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by Bank’s gross negligence or willful misconduct.
 
 

--------------------------------------------------------------------------------


 
12.3           Right of Set-Off.   Borrower hereby grants to Bank, a lien,
security interest and right of set-off as security for all Obligations to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.4           Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.
 
12.5           Severability of Provision.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.6           Amendments in Writing; Integration.  All amendments to this
Agreement must be in writing signed by both Bank and Borrower.  This Agreement
and the Loan Documents represent the entire agreement about this subject matter,
and supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
 
12.7           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
 
12.8           Borrower Liability.  Either Borrower may, acting singly, request
Advances hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Advances
hereunder. Each Borrower hereunder shall be obligated to repay all Advances made
hereunder, regardless of which Borrower actually receives said Advance, as if
each Borrower hereunder directly received all Advances.  Each Borrower waives
any right to require Bank to: (i) proceed against any Borrower or any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy.  Bank may exercise or not exercise any right or remedy it has against
any Borrower or any security it holds (including the right to foreclose by
judicial or non-judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by  Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 
 

--------------------------------------------------------------------------------


 
12.9           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
 
12.10           Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Advances (provided, however, Bank shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order, (d) to Bank’s regulators or as otherwise in connection
with Bank’s examination or audit; and (e) as Bank considers appropriate in
exercising remedies under this Agreement.  Confidential information does not
include information that either: (i) is in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.
 
12.11           Waiver.  Bank hereby waives Borrower’s existing defaults under
the Prior Agreement by virtue of Borrower’s failure to comply with the financial
covenant set forth in Section 6.8(b) of that the Prior Agreement as of the
months ended December 31, 2007, January 31, 2008 and February 29, 2008.  Bank’s
waiver of Borrower’s compliance of said affirmative covenant shall have no
impact on this Agreement.
 
13           DEFINITIONS
 
13.1           Definitions.  In this Agreement:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.
 
“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.
 
“Advance” is defined in Section 2.1.1.
 
“Advance Rate” is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor including, without limitation, Deferred Revenue, or such
other percentage as Bank establishes under Section 2.1.1.
 
“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.
 
 

--------------------------------------------------------------------------------


 
“Applicable Rate” is a per annum rate equal to the Prime Rate plus one and one
half of one percent (1.50%), provided, however, for any Subject Month (as of the
first calendar day of such month), to the extent that Borrower maintained
Liquidity of greater than Twelve Million Five Hundred Thousand Dollars
($12,500,000.00) at all times during the applicable Testing Month, the
Applicable Rate shall be a per annum rate equal to the Prime Rate plus three
quarters of one percent (0.75%).
 
“Availability” is eighty percent (80.0%) of the Facility Amount.
 
“Bank Expenses” are all audit fees and expenses and reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Closing Date” is the date of this Agreement.
 
“Code” is the Uniform Commercial Code as adopted in Massachusetts, as amended
and as may be amended and in effect from time to time.
 
“Collateral” is any and all properties, rights and assets of Borrower granted by
Borrower to Bank or arising under the Code, now, or in the future, in which
Borrower obtains an interest, or the power to transfer rights, as described on
Exhibit A.
 
“Collateral Handling Fee” is defined in Section 2.2.4.
 
“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.
 
“Compliance Certificate” is attached as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.
 
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.
 
“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.
 
 

--------------------------------------------------------------------------------


 
“Early Termination Fee” is defined in Section 2.1.1.
 
“EBDA” means (a) Net Income, plus (b) to the extent deducted in the calculation
of Net Income, depreciation expense, amortization expense, non-cash impairment
and stock compensation charges.
 
“EBDA Event” occurs when Borrower provides evidence to Bank, satisfactory to
Bank in its sole and absolute discretion, that it has achieved EBDA of greater
than Five Hundred Thousand Dollars ($500,000.00) in each of two (2) consecutive
three (3) month periods (during which periods no month shall overlap).
 
“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1
(d), and are due and owing from Account Debtors deemed creditworthy by Bank in
its sole discretion.  Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):
 
(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date (which period shall be one hundred twenty (120) days of
invoice date if the Account Debtor is the State of Louisiana or other Accounts
agreed to in writing by Bank in Bank’s sole and absolute discretion);
 
(b)           Accounts for which the Account Debtor does not have its principal
place of business in the United States, unless agreed to by Bank in writing, in
its sole discretion, on a case-by-case basis;
 
(c)           Accounts for which the Account Debtor is a federal, state or local
government entity or any department, agency, or instrumentality thereof except
for Accounts of the United States if the payee has assigned its payment rights
to Bank and the assignment has been acknowledged under the Assignment of Claims
Act of 1940 (31 U.S.C. 3727);
 
(d)           Accounts for which Borrower owes the Account Debtor, but only up
to the amount owed (sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
 
(e)           Accounts in respect of unfulfilled contractual billings of
Borrower (including, without limitation, pre-bill accounts and milestone
accounts);
 
(f)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, sales guaranteed, sale or return, sale on approval, bill
and hold, or other terms if the Account Debtor’s payment may be conditional;
 
(g)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(h)           Accounts owing from an Account Debtor with respect to which
Borrower has received deferred revenue (but only to the extent of such deferred
revenue);
 
(i)           Accounts in which the Account Debtor disputes liability or makes
any claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;
 
(j)           Accounts for which the Account Debtor has not been directed in
writing by Borrower to make payments into the Lockbox or another account
maintained by Borrower with Bank; or
 
 

--------------------------------------------------------------------------------


 
(k)           Accounts for which Bank reasonably determines collection to be
doubtful or any Accounts which are unacceptable to Bank for any reason.
 
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Events of Default” are set forth in Article 8.
 
“Facility Amount” is Twenty-Five Million Dollars ($25,000,000.00).
 
“Facility Fee” is defined in Section 2.2.2.
 
“Finance Charges” is defined in Section 2.2.3.
 
“Financed Receivables” are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Advance, as set forth in Section 2.1.1.  A
Financed Receivable stops being a Financed Receivable (but remains Collateral)
when the Advance made for the Financed Receivable has been fully paid.
 
“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.
 
“First Acquisition” is an acquisition by Guarantor of the assets of  a
subsidiary of a public company for a purchase price not to exceed Two Million
Dollars ($2,000,000.00) (inclusive of any contingent obligations but excluding
any earn-out payments), which acquisition shall occur on or prior to May 9,
2009.
 
“GAAP” is generally accepted accounting principles.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” is any present or future guarantor of the Obligations including,
without limitation, GlobalOptions Group, Inc.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property Collateral” is defined in the IP Agreement.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
 

--------------------------------------------------------------------------------


 
“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor’s, name, address, invoice amount,
invoice date and invoice number.
 
“IP Agreement” is, collectively, (a) that certain Intellectual Property Security
Agreement executed and delivered by Global to Bank, and (b) that certain
Intellectual Property Security Agreement executed and delivered by Bode to Bank.
 
“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.
 
“Liquidity” is (a) Borrower’s unrestricted cash at Bank, plus (b) Borrower’s
accounts receivable which are not outstanding more than ninety (90) days from
the invoice date (which period shall be one hundred twenty (120) days of the
invoice date if the Account Debtor is the State of Louisiana), minus (c) all
Obligations.
 
“Liquidity Ratio” is a ratio of (a) Borrower’s unrestricted cash at Bank plus
Borrower’s accounts receivable which are not outstanding more than ninety (90)
days from the invoice date (which period shall be one hundred twenty (120) days
of the invoice date if the Account Debtor is the State of Louisiana), to (b) all
Obligations
 
“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, extended or restated.
 
“Lockbox” is defined in Section 2.2.7.
 
“Material Adverse Change” is: (i) A material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; (iii) a material impairment of
the prospect of repayment of any portion of the Obligations; or (iv) Bank
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.
 
“Maturity Date” is 364 days from the date of this Agreement.
 
“Net Cash Balance” is the aggregate average daily cash balance of Borrower and
any Guarantor at Bank minus all Obligations.
 
“Net Income” means, for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrower for such period taken
as a single accounting period, according to GAAP.
 
“Obligations” are all advances, liabilities, obligations, covenants and duties
owing, arising, due or payable by Borrower to Bank now or later under this
Agreement or any other document, instrument or agreement, account (including
those acquired by assignment) primary or secondary, such as all Advances,
Finance Charges, Facility Fee, Early Termination Fee, Collateral Handling Fee,
Unused Line Facility Fee, interest, fees, expenses, professional fees and
attorneys’ fees, or other amounts now or hereafter owing by Borrower to Bank.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Acquisitions” include (i) acquisitions by Borrower of substantially
all the stock or property of any person or (ii) acquisitions by Guarantor which
result in substantially all of the stock or property of a Person being owned by
Borrower following the closing of such transaction, in each case where:


 

--------------------------------------------------------------------------------


 
(a)           Borrower has provided Bank with no less than thirty (30) days
notice prior to the closing of such transaction, including without limitation,
the name of the Person that Borrower or any Guarantor, as the case may be, is
acquiring, the total consideration for the transaction (broken out into line
items for cash and other property), the form of the transaction (asset purchase,
stock purchase or otherwise) and any other information reasonably requested by
Bank;
 
(b)           Borrower has provided Bank with lien and judgment searches
conducted by Borrower on the Person being acquired prior to the closing of the
transaction (which shall include, without limitation, lien searches on any other
names (prior names, d/b/a’s or otherwise) of such Person used within the past
five (5) years;
 
(c)           Except with respect to the First  Acquisition only, the Net Cash
Balance is greater than Five Million Dollars ($5,000,000.00) prior to and
immediately following such transaction;
 
(d)           The cash portion of the purchase price in such transaction is not
more than Five Million Dollars ($5,000,000.00) in the aggregate, including any
contingent obligations but excluding any earn-out payments;
 
(e)           The aggregate cash portion of the purchase price paid in all such
transactions since the Closing Date, including, without limitation, contingent
obligations, is not more than Fifteen Million Dollars ($15,000,000.00) in the
aggregate (other than earn out payments);
 
(f)           An Event of Default has not occurred and is not continuing or
could not reasonably be expected to result from such transaction;
 
(g)           The assets of the target company in such acquisition are free and
clear of all Liens that would not otherwise constitute Permitted Liens hereunder
at the time of the closing of such transaction; and
 
(h)           if requested by Bank, Borrower delivers to Bank, within thirty
(30) days of the closing of any such transaction, any documents required by Bank
in order for Bank to obtain a first priority security interest in the assets
acquired by Borrower (including, without limitation, assets owned by a
Subsidiary with respect to which Borrower or Guarantor has acquired all or a
portion of such entity’s stock).
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s indebtedness to Bank under this Agreement or the Loan
Documents;
 
(b)           Subordinated Debt;
 
(c)           Indebtedness to trade creditors incurred in the ordinary course of
business; and
 
(d)           Indebtedness secured by Permitted Liens.
 
“Permitted Investments” are: (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, and
(iv) any other investments administered through Bank.
 

--------------------------------------------------------------------------------


 
“Permitted Liens” are:
 
(a)           Liens arising under this Agreement or other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;
 
(c)           Purchase money Liens securing no more than One Hundred Thousand
Dollars ($100,000.00) in the aggregate amount outstanding  (i) on equipment
acquired or held by Borrower incurred for financing the acquisition of the
equipment, or (ii) existing on equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the equipment;
 
(d)           Leases or subleases and non-exclusive licenses or sublicenses
granted in the ordinary course of Borrower’s business, if the leases, subleases,
licenses and sublicenses permit granting Bank a security interest; and
 
(e)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is the greater of (i) six and one quarter of one percent (6.25%) or
(ii) Bank’s most recently announced “prime rate,” even if it is not Bank’s
lowest rate.
 
“Prior Agreement” is defined in the preamble hereof.
 
“Reconciliation Period” is each calendar month.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is each of the Chief Executive Officer and Chief Financial
Officer of Borrower.
 
“Subject Month” is the month which is two (2) calendar months after any Testing
Month.
 
“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Bank (pursuant to a subordination agreement entered into between Bank,
Borrower and the subordinated creditor), on terms acceptable to Bank.
 
 

--------------------------------------------------------------------------------


 
“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.
 
“Testing Month” is any month with respect to which Bank has tested Borrower's
Liquidity in order to determine the Collateral Handling Fee in Section 2.2.4 or
the Applicable Rate.
 
“Unused Line Facility Fee” is defined in Section 2.2.8.
 
[Signature page follows.]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.
 


BORROWER:
 
GLOBALOPTIONS, INC.
 
By:
/s/ Harvey W. Schiller
Name:
Harvey W. Schiller
Title:
Chairman and CEO   
 
THE BODE TECHNOLOGY GROUP, INC.
 
By:
/s/ Harvey W. Schiller
Name:
Harvey W. Schiller
Title:
Chairman
   
BANK:
 
SILICON VALLEY BANK
 
By: 
/s/ Megan Scheffel
Name:
Megan Scheffel
Title:
Vice-President     



 